The appellant was convicted of the burglary of a private residence at night and was given six years in the penitentiary.
The record in this case is without bills of exception and there are no objections to the court's charge. The proceedings appear to be regular.
A married daughter of the owner of the house was living in the home and during the night she had turned on a light in order to look after her baby which was requiring attention. A negro man opened the screen door, entering the room from the porch, and proceeded to take some valuables from her purse. She was awakened by the noise and he thereupon demanded money, which she said she did not have. He made other demands accompanied by threats to take her life. The mother, sleeping in the same room, was awakened and she engaged in conversation with appellant for a period of the ten minutes time during which the witness said she observed him in the room. The mother jumped out of the bed, ran to another room and called for her son who was occupying another apartment in the building. At this the man fled. Officers came and made an investigation. Some days thereafter the daughter recognized the appellant while he was working in a neighborhood grocery store. Her testimony on the subject of identity is positive and unequivocal.
Appellant introduced no evidence and we find in the record no fact or circumstance to deny the story told by the witness. The evidence is sufficient to support the jury's finding and there is nothing further for our consideration.
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.